ORDER

PER CURIAM.
AND NOW, this 19th day of October, 2010, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to issues a., b., c., and d. Allocatur is denied as to all remaining issues. The issues, rephrased for clarity, are:
1. Whether a jury decides if the judicial privilege applies, or the trial court makes a threshold determination if the privilege applies with the jury deciding if the privilege was abused.
2. Whether a party seeking to preserve an objection to a trial court’s error of law must object to jury instructions that included the error, although the party repeatedly raised the issue in pre-trial motions.
*3273. Whether petitioner’s confidential information from her personnel record was not material and pertinent, and thus not privileged for disclosure, at the NLRB hearing.
4. Whether the Superior Court, contravening the appropriate standard of review, inappropriately accepted the testimony of respondent’s agent.
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.